     David W. Sanford (admitted pro hac vice)                Rachel S. Brass (CA Bar No. 219301)
 1   dsanford@sanfordheisler.com                             rbrass@gibsondunn.com
     Andrew Melzer (admitted pro hac vice)                   GIBSON, DUNN & CRUTCHER LLP
 2
     amelzer@sanfordheisler.com                              555 Mission Street, Ste. 3000
 3   Carolin Guentert (admitted pro hac vice)                San Francisco, CA 94105-092
     cguentert@sanfordheisler.com                            Telephone: (415) 393-8200
 4   SANFORD HEISLER SHARP, LLP                              Facsimile: (415) 374-8306
     1350 Avenue of the Americas
 5                                                           Catherine A. Conway (CA Bar No. 98366)
     New York, New York 10019
 6   Telephone: (646) 402-5656                               cconway@gibsondunn.com
     Facsimile: (646) 402-5651                               Michele L. Maryott (CA Bar No. 191993)
 7                                                           mmaryott@gibsondunn.com
     Deborah K. Marcuse (admitted pro hac vice)              Ronald Gomez (CA Bar No. 295274)
 8   dmarcuse@sanfordheisler.com                             rgomez@gibsondunn.com
     SANFORD HEISLER SHARP, LLP                              GIBSON, DUNN & CRUTCHER LLP
 9                                                           333 South Grand Avenue
     111 S. Calvert, Suite 1950
10   Baltimore, MD 21202                                     Los Angeles, CA 90071-3197
     Telephone: (410) 834-7420                               Telephone: (213) 229-7000
11   Facsimile: (410) 834-7425                               Facsimile: (213) 229-7520

12   Ed Chapin (CA Bar No. 53287)                            Amanda C. Machin (admitted pro hac vice)
     echapin2@sanfordheisler.com                             amachin@gibsondunn.com
13                                                           GIBSON, DUNN & CRUTCHER LLP
     Jill Sullivan Sanford (CA Bar No. 185757)
14   jsanford@sanfordheisler.com                             1050 Connecticut Avenue NW
     SANFORD HEISLER SHARP, LLP                              Washington, D.C. 20036-5306
15   655 W. Broadway, Suite 1700                             Telephone: (202) 955-8500
     San Diego, CA 92101                                     Facsimile: (202) 467-0539
16   Telephone: (619) 577-4253
     Facsimile: (619) 677-4250                               Attorneys for Defendant
17

18   Attorneys for Plaintiffs and the Classes

19   [Additional Attorneys Listed After
     Signature Page]
20

21                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
22                                     SAN FRANCISCO DIVISION
23
     SHERRY WILLIAM and JOSHUA ASHLEY                        Case No.: 3:18-cv-02542
24   KLAYMAN, on behalf of themselves and all
     others similarly situated,                              JOINT CASE MANAGEMENT
25                                     Plaintiffs,           STATEMENT & [PROPOSED] ORDER
     v.
26
     MORRISON & FOERSTER LLP
27                                              Defendant.
28


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                              -1-
 1             The parties to the above-entitled action jointly submit this JOINT CASE MANAGEMENT

 2   STATEMENT & PROPOSED ORDER pursuant to the Standing Order for All Judges of the Northern

 3   District of California dated July 1, 2011 and Civil Local Rule 16-9.

 4   1.        Jurisdiction & Service

 5             The parties agree that the Court has personal jurisdiction over Defendant Morrison & Foerster LLP

 6   (“Morrison” or the “Firm”) because the Firm has offices and does business in California, and venue is

 7   proper pursuant to 28 U.S.C. § 1391(b) and 42 U.S.C. § 2000e-5(f)(3). The parties further agree that this

 8   Court has subject matter jurisdiction over the claims that arise under the laws of the United States,

 9   specifically those brought under Title VII, the Equal Pay Act (“EPA”), and the Family and Medical Leave

10   Act (“FMLA”) pursuant to 28 U.S.C. §§ 1331 and 1343 and 42 U.S.C. § 2000e-5(f)(3). Plaintiffs contend

11   this Court may exercise supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C.

12   § 1367(a), and Defendant does not contest supplemental jurisdiction at this time. All parties have been

13   served.

14   2.        Facts

15             Plaintiffs Sherry William and Joshua Ashley Klayman are former associate and Of Counsel

16   attorneys, respectively, at Morrison. They allege discrimination on the basis of gender, pregnancy, and

17   maternity, and based on the taking of protected leave. Plaintiffs bring this putative class and collective

18   action on behalf of a class of female attorneys nationwide who work or who worked for Morrison during

19   the applicable liability period, as well as on behalf of attorney subclasses.

20             Morrison disputes that any discrimination occurred and further disputes that this case is appropriate

21   for class or collective treatment. The parties’ positions on the detailed factual disputes at issue are set forth

22   in the operative Third Amended Complaint and Answer. Dkt. Nos. 92, 95.

23   3.        Legal Issues

24             A.      Plaintiffs’ Position

25             Plaintiffs allege that Defendant violated Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§

26   2000e et seq., as amended; the Equal Pay Act of 1963, 29 U.S.C. §§ 201, et seq.; the Family and Medical

27   Leave Act, 29 U.S.C. §§ 2601 et seq.; the California Fair Employment and Housing Act, Cal. Gov’t Code

28   §§ 12940, et seq.; the California Equal Pay Act, Cal. Lab. Code § 1197.5; the California Family Rights


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                              -2-
 1   Act, Cal. Gov. Code § 12945.2; the California Unfair Business Practices Act, Cal. Bus. and Prof. Code

 2   §§ 17200, et seq., and parallel state and local laws in New York City. Their claims include, inter alia,

 3   discrimination in pay, failure to promote, wrongful termination and constructive discharge.

 4          Plaintiffs intend to seek certification of the proposed class and subclasses.

 5          B.      Defendant’s Position

 6          Defendant denies any liability. Defendant disputes that the asserted claims are appropriate for

 7   class-wide resolution. Plaintiffs challenge completely different types of decisions: Ms. William challenges

 8   an evaluation result from January 2018 and events flowing therefrom, whereas Ms. Klayman challenges

 9   the fact that she was not elevated to partner. “Without some glue holding the alleged reasons for all those

10   decisions together, it will be impossible to say that examination of all the class members’ claims for relief

11   will produce a common answer to the crucial question why was I disfavored.” Wal-Mart Stores, Inc. v.

12   Dukes, 564 U.S. 338, 352 (2011).

13   4.     Motions

14          A.      Prior Motions

15          Plaintiffs moved to proceed under pseudonyms. See Dkt. Nos. 2, 40, 55. The Court granted

16   Plaintiffs’ motion on April 18, 2019. See Dkt. No. 78. On December 10, 2019, Plaintiffs filed a notice that

17   they no longer intend to proceed under pseudonyms. See Dkt. 114.

18          The Court previously ruled on Defendant’s partial motion for judgment on the pleadings (see Dkt.

19   No. 83) and its Rule 11 motion (Dkt. No. 74).

20          B.      Anticipated Future Motions and Stipulations of the Parties

21          Following appropriate discovery, Plaintiffs anticipate filing motions for conditional certification

22   of a collective action and notice under the Equal Pay Act, 29 U.S.C. § 216(b), and to certify their claims

23   under Federal Rule of Civil Procedure 23 and for final certification of the EPA collective. See also infra

24   ¶¶ 9, 17.

25          Defendant anticipates moving for summary judgment on the Plaintiffs’ claims.

26   5.     Amendment of Pleadings

27          To date, Plaintiffs have amended the complaint three times. Plaintiffs intend to file a Fourth

28   Amended Complaint by February 14, 2020, in which all pseudonyms will be lifted, facts that were omitted


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                              -3-
 1   for the protection of pseudonymity will be added, and the Plaintiffs whose claims have been dismissed

 2   will be omitted. Plaintiffs will provide Defendant with a copy of the proposed Fourth Amended Complaint

 3   by February 10, 2020. If the Parties do not agree to stipulate to the amendment of the Complaint, Plaintiffs

 4   will instead file a motion for leave to amend.

 5   6.     Evidence Preservation

 6          The Parties certify that they have reviewed the Guidelines Relating to the Discovery of

 7   Electronically Stored Information (“ESI Guidelines”), have met and conferred pursuant to Federal Rule

 8   of Civil Procedure 26(f), and will continue the process of meeting and conferring regarding reasonable

 9   and proportionate steps taken to preserve evidence relating to issues reasonably evident in this action and

10   discovery of ESI. The Parties further agree that retention and preservation protocols will be further

11   discussed as needed pursuant to Fed. R. Civ. P. 26(f). On May 21, 2019, the Court entered an order

12   pursuant to a stipulation of the Parties regarding the production of documents and information. Dkt. No.

13   91.

14   7.     Disclosures

15          The Parties served their initial disclosures required by Fed. R. Civ. P. 26(a)(1) on May 2, 2019 and

16   will disclose additional witnesses and documents as they are identified.

17   8.     Discovery

18          A.      Discovery Taken to Date

19          The Parties have served and responded to written discovery requests, and are currently exchanging

20   their respective document productions.

21          Morrison has deposed Sherry William and Joshua Klayman. Because document production is still

22   ongoing, the parties have agreed that their depositions should be held open to address any questions that

23   arise in light of the production of documents on the eve of (in Ms. William’s case) and subsequent to their

24   depositions.

25          On June 19, 2019, Plaintiffs served a Rule 30(b)(6) Notice of Deposition seeking testimony from

26   Morrison on its policies relating to compensation, promotions, leave, and alternative work arrangements,

27   among other topics. Morrison has responded regarding the proposed topics, and the Parties have agreed

28   that the 30(b)(6) deposition will take place on March 3, 2020. The parties have also agreed that if, due to


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                              -4-
 1   witness unavailability, all fact witness depositions have not been scheduled to be completed by March 31,

 2   2020, the parties will stipulate to a one-month extension of the discovery schedule (assuming all

 3   depositions can be completed by April 30, 2020).

 4          B.        Scope of Anticipated Discovery

 5               i.   Plaintiffs’ Position

 6          Plaintiffs will seek class-wide discovery, including data to perform a statistical analysis, and

 7   anecdotal evidence to support their Motions for Class and Conditional Collective Certification. Because

 8   Plaintiffs have the burden on class certification, and because the Court must base its certification decision

 9   on a robust record, courts have repeatedly held that it is reversible error to deny Plaintiffs pre-certification

10   discovery relevant to the Rule 23 analysis. See Artis v. Deere & Co., 276 F.R.D. 348, 351 (N.D. Cal. 2011)

11   (holding that denial of discovery that is necessary to determine the existence of a class or set of subclasses

12   constitutes an abuse of discretion); Duke v. Univ. of Texas, 729 F.2d 994, 997 (5th Cir. 1984) (holding

13   that failure to allow discovery of pay and promotion records, which were necessary for both the named

14   plaintiffs’ individual and class certification claims, was an abuse of discretion). In order to meet the

15   standards under Federal Rule of Civil Procedure 23 (inclusive of disparate treatment and disparate impact

16   theories of liability), Plaintiffs must be able to obtain substantial anecdotal and statistical evidence of

17   class-wide harm.

18          Plaintiffs anticipate that such discovery may include discovery into: (a) defendant’s employment

19   and human resources policies, practices, procedures, and how those procedures were implemented; (b)

20   class-wide and comparator employment data and information, such as job level/title, job histories, and

21   assignment, promotion, class year, redesignation, compensation, leave, billing rate, and hours information;

22   (c) Defendant’s organizational structure, including but not limited to lines of reporting, the allocation of

23   decision-making authority, and any oversight structures that may be in place; (d) information pertaining

24   to complaints of and investigations into claims of discrimination on the basis of sex, pregnancy, or

25   maternity; and (e) full discovery as to merits of the named Plaintiffs’ individual claims and damages.

26          Plaintiffs are in the process of scheduling non-expert depositions. Plaintiffs propose that each side

27   may take up to 25 non-expert depositions without leave of Court. Consistent with the overwhelming

28


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                              -5-
 1   majority of courts, Plaintiffs anticipate that multiple F.R.C.P. 30(b)(6) designees should not count against

 2   this limit.

 3               ii.   Defendant’s Position

 4           Morrison agrees that the initial phase of discovery shall focus on the Plaintiffs’ individual claims

 5   and all issues relevant to class certification. However, Morrison reserves all rights to object to specific

 6   pre-certification discovery requests.

 7           During this initial phase, Morrison anticipates the need for discovery regarding Plaintiffs’

 8   individual claims and Plaintiffs’ adequacy as proposed class representatives, including, but not limited to,

 9   discovery regarding: (1) Plaintiffs’ education, experience, and other qualifications; (2) the identity of

10   unnamed individuals referred to in the Complaint; (3) Plaintiffs’ communications regarding their alleged

11   claims; (4) Plaintiffs’ alleged damages (both monetary and non-monetary); and (5) Plaintiffs’ efforts to

12   mitigate damages (e.g., documents related to their job search efforts).

13           Morrison agrees with Plaintiffs’ proposal to permit 25 percipient depositions (including declarants)

14   per side. With respect to the Rule 30(b)(6) deposition, Defendant has designated a witness for the 30(b)(6)

15   deposition and has no reason to believe that multiple designees are necessary. If they are, Defendant

16   expects the parties to engage in a good faith meet-and-confer regarding this and any other discovery

17   disputes.

18           C.        Report on Stipulated E-Discovery Order

19           As noted above, the Court entered an order pursuant to a stipulation of the Parties regarding the

20   production of both hard-copy documents and ESI. Dkt. No. 91.

21           D.        Privilege

22           The Parties agree that disclosure of information protected by the attorney-client, work-product, or

23   other applicable privilege or protection shall not constitute a waiver of any claim of privilege, and failure

24   to assert a privilege in this litigation as to one document or communication or any portion thereof shall

25   not be deemed to constitute a waiver of any claim of privilege as to any other document or communication

26   or other portion thereof, even involving the same subject matter. The Parties have separately agreed upon

27   a procedure for handling such inadvertent disclosures in their stipulated protective order. See Dkt. No. 87.

28


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                              -6-
 1   The Parties have also addressed the logging of privileged documents in their ESI Discovery Plan. See Dkt.

 2   No. 91.

 3             E.     Identified Discovery Disputes

 4             Plaintiffs have requested from Defendant Human Resources data for current and former attorneys

 5   employed by the Firm in the United States from January 1, 2012 to the present. Defendant objects to this

 6   request and has produced data only for the period from January 1, 2015 to the present. The Parties continue

 7   to meet and confer regarding this request for production.

 8             Both parties’ productions are ongoing, and both parties anticipate that there may be further

 9   discovery disputes regarding those productions.

10   9.     Class Actions

11             All attorneys of record for the Parties have reviewed the Procedural Guidance for Class Action

12   Settlements. As set forth above, Plaintiffs and Morrison dispute the propriety of class certification. The

13   Parties have previously jointly proposed that class certification briefing proceed as follows:

14                       July 10, 2020: Plaintiffs’ motion for class certification

15                       August 24, 2020: Morrison’s opposition

16                       September 21, 2020: Plaintiffs’ reply

17          The parties propose that the class certification motion and any Daubert motions be heard at a

18   single hearing. The parties disagree as to the timing of expert discovery and related motion practice,

19   which may affect the timing of the class certification hearing, and will be prepared to address this issue

20   at the Case Management Conference.

21   10.    Related Cases

22          Plaintiffs do not have any related cases before another judge of this court, or before another court

23   or administrative body.

24   11.    Relief

25             A.     Plaintiffs’ Position

26             The prayer for relief in the Third Amended Complaint seeks the following relief on behalf of

27   Plaintiffs, the Classes, and the EPA Collective Action:

28             a.     Acceptance of jurisdiction of this case;


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                              -7-
 1         b.   Certification of this case as a class action under Federal Rule of Civil Procedure 23, on

 2              behalf of the proposed Plaintiff Class and Subclasses, designation of the proposed Class

 3              Representatives as representatives of this Class and Subclasses, and designation of

 4              Plaintiffs’ counsel of record as Class Counsel;

 5         c.   Designation of this action as a collective action on behalf of the proposed EPA Collective

 6              Plaintiffs (asserting EPA claims) and:

 7                         1. Promptly issuing notice pursuant to 29 U.S.C. § 216(b) to all similarly

 8                             situated members of the EPA Opt-In Class, which (a) apprises them of the

 9                             pendency of this action and (b) permits them to assert timely EPA claims in

10                             this action by filing individual Consent to Sue forms pursuant to 29 U.S.C.

11                             § 216(b); and

12                         2. Tolling the statute of limitations on the claims of all members of the EPA

13                             Opt-In Class from the date the original Complaint was filed until the Class

14                             members are provided with reasonable notice of the pendency of this action

15                             and a fair opportunity to exercise their right to opt-in as Plaintiffs;

16         d.   Designation of Plaintiffs as representatives of the EPA Collective Action;

17         e.   A declaratory judgment that the practices complained of therein are unlawful and violate,

18              among other laws, 42 U.S.C. § 2000(e) et seq., as amended; 29 U.S.C. § 2601, et seq.; 29

19              U.S.C. § 206, et seq.; and the applicable state and local laws;

20         f.   A permanent injunction against Morrison and its partners, officers, owners, agents,

21              successors, employees, representatives, and any and all persons acting in concert with them

22              from engaging in any further unlawful practices, policies, customs, and usages set forth

23              therein;

24         g.   An Order requiring the Firm to initiate and implement programs that (i) remedy the hostile

25              work environment at Morrison & Foerster; (ii) ensure prompt, remedial action regarding

26              all claims of gender, pregnancy, and maternity discrimination; and (iii) eliminate the

27              continuing effects of the discrimination and retaliatory practices described therein;

28         h.   An Order requiring Morrison to initiate and implement systems for promoting and


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                              -8-
 1                  compensating female attorneys in a non-discriminatory manner;

 2           i.     An Order directing Morrison to adjust the compensation and title for Class Representatives

 3                  and the Class members to the level that they would be enjoying but for Morrison’s

 4                  discriminatory policies, practices, and procedures;

 5           j.

 6           k.     An award of back pay, front pay, lost benefits, preferential rights to jobs, and other damages

 7                  for lost compensation and job benefits suffered by the Plaintiffs, Members of the Classes,

 8                  and Members of the EPA Collective Action, in an amount not less than $50,000,000;

 9           l.     An award of nominal, liquidated, and compensatory damages to Plaintiffs and Members of

10                  the Classes, in an amount not less than $50,000,000;

11           m.     Award punitive damages to Plaintiffs and Members of the Classes, in an amount not less

12                  than $100,000,000;

13           n.     An award of penalties available under applicable laws, including waiting time penalties;

14           o.     An award of litigation costs and expenses, including reasonable attorneys’ fees to the

15                  Plaintiffs;

16           p.     An award of pre-judgment and post-judgment interest; and

17           q.     Such other and further relief as the Court may deem just and proper.

18          B.      Defendant’s Position

19          Morrison seeks entry of judgment against Plaintiffs and in favor of Morrison. Morrison also takes

20   the position that injunctive and declaratory relief are unavailable and reserves the right to brief the issue

21   in response to the proposed Fourth Amended Complaint.

22   12.    Settlement and ADR

23          In compliance with ADR Local Rule 3-5 and the Court’s May 1, 2018 Order, Dkt. No. 4, the

24   Parties filed their Stipulation and Proposed Order pertaining to ADR and ADR Certifications on July 12,

25   2018 and July 13, 2018, Dkt. Nos. 13-17. The Parties engaged in mediation before David Rotman on

26   October 10, 2018, but did not reach a resolution. The Parties engaged in a second mediation before Dina

27   Jansenson on September 9, 2019, at which the claims of Jane Does 2, 3, 4, 5, and 7 were resolved. On

28   January 7, 2020, another mediation session was held before Dina Jansenson, in which Sherry William


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                              -9-
 1   (formerly Jane Doe 1), Joshua Klayman (formerly Jane Doe 6), and Morrison participated. At this time,

 2   the Parties believe that further negotiations will not be productive.

 3   13.    Consent to Magistrate Judge for All Purposes

 4   __X__ YES       NO

 5   14.    Other References

 6          The Parties believe that this case is not appropriate for a binding arbitration, the appointment of a

 7   special master, or the Judicial Panel on Multidistrict Litigation at this time.

 8   15.    Narrowing of Issues

 9          Morrison believes that even if a class is certified, the availability of punitive damages cannot be

10   assessed on a class-wide basis, and therefore that punitive damages should be bifurcated from liability.

11   Morrison further reserves the right to move for separate trials on each of the Named Plaintiffs’ claims.

12   Plaintiffs note that class-wide punitive damages were awarded in 2010 after trial of class-wide gender

13   discrimination claims in Velez v. Novartis, No. 04 Civ. 9194 (S.D.N.Y. 2010); for the rest, Plaintiffs

14   reserve all their rights on the issues raised by Defendant above.

15          The Parties will work together to streamline the presentation of evidence at any trial in this case.

16   16.    Expedited Trial Procedure

17          The Parties do not believe that this case is appropriate for an expedited schedule.

18   17.    Scheduling

19          A.      Proposed Discovery Schedule

20          The parties agree that the initial phase of discovery will focus on the Plaintiffs’ individual claims

21   and all issues related to class certification. Within 21 days after the Court rules on the Plaintiffs’ Motion

22   for Class Certification, the Parties propose that the Court conduct a subsequent case management

23   conference to address any remaining discovery issues.

24          The Parties will conduct discovery in accordance with the Federal Rules of Civil Procedure and

25   the Local Rules, with the exceptions set forth below. The Parties agree that discovery deadlines may be

26   extended by the Parties on consent without application to the Court. Pursuant to Federal Rule of Civil

27   Procedure 5(b)(1)(E), the Parties agree that all disclosures, written discovery requests and written

28   discovery responses may be served via electronic mail.


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                             -10-
 1             i.   Fact Discovery

 2          The Parties propose that all pre-certification fact discovery is to be completed no later than April

 3   30, 2020, and Final Requests for Production of Documents and Final Interrogatories shall be served by

 4   February 28, 2020.

 5            ii.   Expert Discovery in Support of Class Action Certification and Proposed Schedule for

 6                  Daubert Motions

 7          The Parties agree to accept service of subpoenas duces tecum on behalf of their respective experts.

 8   Within two days of submission of each expert report, each expert must produce the files containing the

 9   material considered or relied upon for each expert report including the programs run, the particular data

10   used for each analysis, and the output of the analysis.

11          The Parties jointly propose the following schedule for expert discovery:

12                     July 10, 2020 (Current Deadline for Plaintiffs’ Motion for Class Certification):

13                         Plaintiffs serve expert report(s), which shall also function as the disclosure of their

14                          expert(s)

15                     August 24, 2020 (Current Deadline for Plaintiffs’ Motion for Class Certification:

16                         Defendant serves expert report(s), which shall also function as the disclosure of its

17                          expert(s)

18                     September 14, 2020:

19                         Deadline for deposition of Defendant’s expert(s)

20                     September 28, 2020:

21                         Plaintiffs serve rebuttal expert report(s)

22                     October 13, 2020

23                         Deadline for deposition(s) of Plaintiffs’ expert(s).

24          The parties disagree as to the timing of potential Daubert motions and will be prepared to address

25   this issue at the Case Management Conference.         As set forth in Section 9, the parties agree that any

26   Daubert motions, as well as the motion for class certification, should be heard together.

27

28


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                             -11-
 1             B.      Further Scheduling

 2             In addition to the proposed discovery schedule set forth above, the Parties shall make all motions

 3   in accordance with the timing prescribed by the Federal Rules of Civil Procedure.

 4             The Parties believe it is premature prior to class certification proceedings to set a cut-off date for

 5   dispositive motions, or a trial date at this time, and they respectfully request that these issues be addressed

 6   at a case management conference after the Court rules on the motion for class certification.

 7   18.       Trial

 8             The Parties request that the Court defer the scheduling of trial until after the ruling on the motion

 9   for class certification. Within 14 days of the Court’s ruling, the Parties will submit a revised Case

10   Management Statement, inclusive of an estimated length of trial, for a jury trial to be scheduled.

11   19.       Disclosure of Non-party Interested Entities or Persons

12             The Parties each filed a Certification of Interested Entities of Persons denoting the persons with

13   an interest in this litigation. Dkt. Nos. 21, 26.

14             As of this date, other than the named parties, there is no such interest or funding for Plaintiffs to

15   report.

16             Morrison & Foerster LLP is a limited liability partnership organized under the laws of California

17   for the practice of law and has no corporate parent. Morrison maintains an insurance policy with AIG,

18   which may be used to satisfy all or part of any judgment. As of this date, other than the named parties,

19   there is no other such interest for Morrison to report.

20   20.       Professional Conduct

21             The Parties certify that all attorneys of record in this action have reviewed the Guidelines for

22   Professional Conduct for the Northern District of California.

23   21.       Other

24             None.

25

26

27

28


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                             -12-
 1    Dated: January 28, 2020                            Respectfully Submitted,

 2

 3                                                       _/s/ Deborah K. Marcuse
                                                         Deborah K. Marcuse (admitted pro hac vice)
 4                                                       David W. Sanford (admitted pro hac vice)
                                                         Andrew Melzer (admitted pro hac vice)
 5                                                       Jill Sullivan Sanford (CA Bar No. 185757)
                                                         Danielle Fuschetti (CA Bar No. 294065)
 6
                                                         Hannah M. Wolf (admitted pro hac vice)
 7                                                       Carolin Guentert (admitted pro hac vice)

 8                                                       SANFORD HEISLER SHARP, LLP
 9                                                       Attorneys for Plaintiffs, the Proposed Class, and
10                                                       the Proposed Collective

11    Dated: January 28, 2020
                                                         _/s/ Michele L. Maryott______________________
12                                                       Catherine A. Conway (CA Bar No. 98366)
                                                         Michele L. Maryott (CA Bar No. 191993)
13                                                       Rachel S. Brass (CA Bar No. 219301)
                                                         Amanda C. Machin (admitted pro hac vice)
14                                                       Ronald Gomez (CA Bar No. 295274)
                                                         GIBSON, DUNN & CRUTCHER LLP
15
                                                         Attorneys for Defendant
16

17   [Continued from Caption Page]
18
     Danielle Fuschetti (CA Bar No. 294065)
19   dfuschetti@sanfordheisler.com
     SANFORD HEISLER SHARP, LLP
20   111 Sutter Street, Suite 975
     San Francisco, CA 94104
21   Telephone: (415) 795-2020
     Facsimile: (415) 795-2021
22
     Hannah M. Wolf (admitted pro hac vice)
23   hwolf@sanfordheisler.com
     SANFORD HEISLER SHARP, LLP
24   611 Commerce Street, Suite 3100
     Nashville, Tennessee 37203
25   Telephone: (615) 434-7004
     Facsimile: (615) 434-7020
26
     Attorneys for Plaintiffs, the Proposed Class, and the Proposed Collective
27

28


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                             -13-
 1                                 CASE MANAGEMENT [PROPOSED] ORDER

 2

 3   The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is approved as the

 4   Case Management Order for this case and all parties shall comply with its provisions.

 5   [In addition, the Court makes the further orders stated below:]

 6

 7   IT IS SO ORDERED.

 8    Dated:

 9                                                        HON. JACQUELINE S. CORLEY

10                                                    UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                             -14-
